Citation Nr: 0722466	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  04-38 529A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for bilateral hallux 
valgus, to include on a secondary basis. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to April 
1980, and from November 1981 to November 1984.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, wherein the RO denied service connection 
for bilateral hallux valgus, to include as secondary to 
service-connected diabetes mellitus.  The veteran was 
informed of the RO's decision that same month.  The RO 
received the veteran's notice of disagreement in March 2004.  
A statement of the case was issued in July 2004.  In November 
2004, the RO received the veteran's substantive appeal.  

As the veteran's substantive appeal was not timely filed in 
regards to the April 2003 rating decision, the Board has the 
obligation to assess its jurisdiction and must consider 
whether doing so in the first instance is prejudicial to the 
appellant.  VAOPGCPREC 9-99, 64 Fed. Reg. 52376 (1999); cf. 
Marsh v. West, 11 Vet. App. 468 (1998); see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In the instant case, the RO certified for appeal, and 
otherwise properly developed for appellate consideration, the 
instant claim.  There is no indication that the veteran, or 
his representative, Virginia Department of Veterans Services, 
are of the belief that the instant claim is not in appellate 
status.  To this end, after receipt of the veteran's 
substantive appeal in November 2004, the RO issued a 
supplemental statement of the case addressing the 
aforementioned service connection claim in September 2005.  
In addition, in a September 2005 letter to the veteran, the 
RO informed him of the evidence necessary to substantiate his 
service connection claim on both direct and secondary bases 
pursuant to The Veterans Claims Assistance Act of 2000 
(VCAA).  In March 2006 and June 2007, the veteran's 
representative submitted written arguments in support of the 
appellant's claim.  In view of the foregoing, and in order to 
avoid any further prejudice to the veteran, the Board will 
assume appellate jurisdiction over the instant claim and it 
will be considered in the decision below.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.101 (2006). 

Another issue on appeal at the time of the RO's April 2003 
denial was entitlement to service connection for depression, 
which was granted by the RO in a September 2005 rating 
decision.  Since the claim was granted, the appeal as to that 
issue has become moot.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).  Thus, the only issue remaining for 
appellate consideration is the one listed on the title page. 


FINDING OF FACT

The veteran's bilateral hallux valgus was not present in 
service or for many years afterward; it is not etiologically 
related to active duty; nor was it caused or permanently 
worsened by the service-connected diabetes mellitus.


CONCLUSION OF LAW

Bilateral hallux valgus was not incurred in or aggravated by 
active military service, nor is it proximately due to or the 
result of a service-connected disability. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Such notice must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pellegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the veteran with notice on the Pelegrini II 
VCAA elements in a September 2005 letter.  While the RO has 
not provided notice as to VCAA elements outlined in Dingess, 
as the Board concludes below that the preponderance of the 
evidence is against the appellant's service connection claim, 
any questions as to the appropriate disability rating or 
effective date to be assigned is rendered moot.  

The RO has obtained all reported post-service private and VA 
treatment records identified by the veteran.  In addition, 
the veteran has been afforded VA compensation and pension 
examinations to determine the etiology, if any, between his 
bilateral hallux valgus deformity and his service-connected 
diabetes mellitus.  These examinations were performed by VA 
in February 2003 and July 2004.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim. 
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (table)].

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a). 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

III.  Analysis

The record reflects that the veteran was initially diagnosed 
with bilateral hallux valgus more than 20 years after he was 
discharged from active duty (see, February
2003 VA feet examination report, reflecting diagnoses of:  
(1) Grade 1-2 hallux valgus deformity of the first 
metatarsophalangeal joint, right foot; and (2) Grade I hallux 
valgus deformity of the first metatarsophalangeal joint of 
the left foot).  

In statements submitted to the RO throughout the duration of 
the appeal, the veteran maintained that service connection 
was warranted for bilateral hallux valgus because it was 
etiologically related to his service-connected diabetes 
mellitus.  While the Board has considered the veteran's 
contention, as a lay person, he is not qualified to render a 
medical diagnosis or an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
There is no medical evidence whatsoever linking the veteran's 
bilateral hallux valgus to his service-connected diabetes 
mellitus.  Moreover, in July 2004, a VA physician reviewed 
the claims folders and medical literature opined that the 
veteran's bilateral hallux valgus was unrelated to his 
service-connected diabetes.  There is no opinion of record 
that contradicts the July 2004 VA examiner's conclusion.  

In addition, in view of the absence of any medical evidence 
of bilateral hallux valgus in service or until years 
thereafter and an absence of medical evidence linking this 
condition to service, service connection is also not 
warranted for bilateral hallux valgus on a direct basis.  
38 C.F.R. § 3.303. 



(CONTINUED ON THE NEXT PAGE)







ORDER

Entitlement to service connection for bilateral hallux 
valgus, to include on a secondary basis is denied.



____________________________________________
Deborah W. Singleton
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


